Title: To Benjamin Franklin from Patience Wright, 10 November 1777
From: Wright, Patience
To: Franklin, Benjamin


Honord Sir,
London Pall-mall Nvbr 10th 1777
As much depends on Seartain and Early Inteligence I send you a Copy of the letter Sent out to the ministeriel myromidons about the meeting of Parlement.
“Sir you are requested to attend at the cokpitt on wendsday Evening at 7 oclok being the ninetenth, 19th Instant.” Not-Withstanding the Circulating letter the Runnir and [is?] ordid to say the parlement will not meett untill more explicit acount comes from Ld. How, by a vesel sent for that purpose to bring Inteligens &c. This deception has gave meney of the wise English membrs to go on ther pleasures some one way some to ther Contry seats, that by thir means only about 50 membrs will attend at the cokpitt nor be ready at the House to apose the renewil of the aCursed act that keeps poor Platt confind in Newgate with others of our Contry men. For god Sake and for the Honor of human nature don’t suffer Ld. Stormont or any other tools in power to prevent that Exchange of prisioners that you so nobly and honourable did perpose [propose] to him. The people of England now are Caut in ther own net Pray Have Mercy on them. Shew them that America is Bless’d with wisdom Power Mercy and those godlike atributes that will convince the whole World it is better to Joyne them. A number of men of fortune are getting their afairs Ready to Embark to america to bye land and settel ther. I the [this?] moment have had the favr of a visit a french gentlman and Lady who Informd me per a Interperter that they would be much Pleasd to Carry a letter to doctr Frankling. At the same time Miss Wilks Desird that I would send her Fathers most hearty wishes and a offer of his best Services to go to america if he could serve the glorious Cause of human nature, which is now in drestress. Mr. [Miss?] Wilks present her respectful Complents to the doctr and wishes this Hint to be laid before Mrs. Wrights Friend now in France and will be very glad to have an answer.
Ther is a number of worthy young men now waiting and looking out to serve ther Contry.
My not having the pleasur of a line from any of my honourable Contrymen now in Franc gives me no small mortification as I say with truth my asistanc has been more metereal then they can possable Imagien. But time the great unfoldr of secrets will set my conduct in a Light that will make it a Favour to carospond with
P. Wright.


This is the 5th lettr I have wrot to Dr. Frankling and meny other to mr. Scayrs [Sayre], Bankcroft &c. none of which I have Recd. any answr.
Mrs. Wright most respectful Complnts to dr. Frankling and hopes he is well, and most humbly begs some direction how to proced concerning mr. Platt as his situation is now dredful. His Friends grow tird he has no money he will very soon Suffer. His letter to america are not yet ens[wered]. His friend in London have not it in the powr to help him, Sume hundreds are now in the greatst Poverty.

 
Addressed: For / Doctr Frankling
Notation: Mrs Wright
